Citation Nr: 1750095	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing, currently evaluated at 40 percent prior to April 24, 2015, and 50 percent from April 24, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter 



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to December 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee.  

On September 30, 2011 VA received a claim for an increased rating for left ear hearing loss.  The resulting November 2011 rating decision granted service connection for right ear hearing loss and assigned a 30 percent evaluation for bilateral hearing loss effective September 30, 2011.  During the pendency of the claim for an increased rating for bilateral hearing loss, a July 2015 rating decision granted a 40 percent evaluation effective September 30, 2011(the date of receipt of the claim increased evaluation for left ear hearing loss) and a 50 percent evaluation effective April 24, 2015.  Because these increased evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was before the initially in March 2015.  In March 2015 the Board remanded the increased rating claim for bilateral hearing loss for further development.  In September 2016, the Board recognized entitlement to TDIU was also before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the claims of entitlement to a TDIU and entitlement to an increased rating for bilateral hearing loss for further development.  They now return for appellate review.  

In December 2013, the Veteran and his daughter appeared at a hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claim file.  However, the Veterans Law Judge who conducted the December 2013 Board hearing is currently unavailable to participate in a decision.  Thus, in April 2016 correspondence, the Veteran was notified of the opportunity to request another Board hearing if he so desired; however, as he did not respond to this letter, the Board will proceed with appellate review. 

Since the issuance of the June 2017 statement of the case, additional evidence has been associated with the record in the form of September 2017 VA treatment record with an admitting diagnosis of pneumonia.  The Veteran did not waive review of the evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (c) (2016).  Nevertheless, this record is not relevant to the claims decided herein.  Consequently, the Board finds that remand to the AOJ for consideration of this evidence is not warranted.  


FINDINGS OF FACT

1.  For the appeal period prior to April 24, 2015, the Veteran's service-connected bilateral hearing loss was manifested by level V hearing impairment in the right ear and level XI hearing impairment in the left ear.

2.  For the appeal period from April 24, 2015, the Veteran's service-connected bilateral hearing loss was manifested by no worse than level VI hearing impairment in the right ear and level XI hearing impairment in the left ear.

3.  Throughout the period on appeal, the most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected bilateral hearing loss.



CONCLUSIONS OF LAW

1.  For the appeal period prior to April 24, 2015, the criteria for an evaluation in excess of 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  For the appeal period from April 24, 2015, the criteria for an evaluation in excess of 50 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  Throughout the period on appeal the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.16(a),(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Specifically with regard to the Veteran's TDIU claim, in October 2016 correspondence, the Veteran was provided with an Application for Increased Compensation Based on Unemployability, VA Form 21-8940; however, such did not separately provide the Veteran with the elements necessary to substantiate his TDIU claim, although the form itself asks the claimant as to what service-connected disability prevents them from securing or following any substantially gainful employment.  Furthermore, notice as to the TDIU benefit's incompatibility with substantially gainful work was contained in a subsequent June 2017 supplemental statement of the case.  Additionally, the record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his TDIU claim as in December 2013 testimony and Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Moreover, in a September 2017 appellant's brief, the Veteran's representative cited to regulation for TDIU and stated, in part "Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation."  Thus, the Board finds that the Veteran and his representative demonstrated actual knowledge of the determinative issues with respect to his TDIU claim.  As such, the Veteran was not prejudiced from any defect related the notice provided and the duty to notify is satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Additionally, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

I.  Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).  

For the period prior to April 24, 2015, proximate to the Veteran's claim for an increased rating for hearing loss submitted in September 2011, May 2011 VA audiometric testing is of record.  However, the May 2011 VA treatment record specifically noted that such testing was not adequate for rating purposes.  Thus, further discussion of these results is not warranted.  

Thereafter, in conjunction with the Veteran's claim, a VA hearing loss and tinnitus disability benefits questionnaire was afforded to the Veteran in November 2011.  The November 2011 VA hearing loss and tinnitus disability benefits questionnaire results documented a puretone threshold average of 45 for the right ear and 105 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz; however, the right ear results were subsequently corrected to a puretone threshold average of 58 for the right ear by an April 2015 VA examiner as it was determined 0 decibels was incorrectly listed for 1000 Hertz rather than 50 decibels.  The November 2011 VA examination results revealed Maryland CNC speech recognition scores of 72 percent for the right ear and the left ear could not be tested because the thresholds exceeded the equipment output limits, but one could deduce that the word recognition score would be 0 percent, as explained by the April 2015 VA examiner.  Based on those results with the utilization of Table VI, the Veteran had level V hearing impairment in the right ear and level XI hearing impairment in the left ear.  In addition, based on those results which demonstrated an exceptional pattern of hearing impairment in the left ear, with the utilization of Table VIa, such provides the same finding of level XI hearing impairment in the left ear.  38 C.F.R. § 4.86(a).  Applying the results to Table VII, a 40 percent rating is warranted for bilateral hearing loss based on the November 2011 audiological examination results, which are the only audiometric results for the period prior to April 24, 2015.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

For the period from April 24, 2015 another VA hearing loss and tinnitus disability benefits questionnaire was afforded to the Veteran on April 24, 2015.  The April 24, 2015 VA examination results documented a puretone threshold average of 66 for the right ear and 105 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  An exceptional pattern of hearing impairment, pursuant to 38 C.F.R. § 4.86(a), was demonstrated for both the left and right ear.  The April 2015 VA hearing loss and tinnitus disability benefits questionnaire results revealed Maryland CNC speech recognition scores of 74 percent for the right ear and 0 percent for the left ear.  Based on those results with the utilization of Table VI, which is more favorable to the Veteran rather than Table VIa with respect to the right ear, and provides the same level with respect to the left ear, the Veteran had level VI hearing impairment in the right ear and level XI hearing impairment in the left ear.  Applying the results to Table VII, a 50 percent rating is warranted for bilateral hearing loss based on the April 2015 hearing loss and tinnitus disability benefits questionnaire results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

A VA hearing loss and tinnitus disability benefits questionnaire was again afforded to the Veteran in May 2017.  The May 2017 VA hearing loss and tinnitus disability benefits questionnaire results documented a puretone threshold average of 63 for the right ear and 105 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  An exceptional pattern of hearing impairment, pursuant to 38 C.F.R. § 4.86(a), was demonstrated for both the left and right ear.  The May 2017 VA hearing loss and tinnitus disability benefits questionnaire results revealed Maryland CNC speech recognition scores of 74 percent for the right ear and 0 percent for the left ear.  Based on those results with the utilization of Table VI, which provides the same level as Table VIa with respect each ear, the Veteran had level V hearing impairment in the right ear and level XI hearing impairment in the left ear.  Applying the results to Table VII, a 40 percent rating is warranted for bilateral hearing loss based on the May 2017 hearing loss and tinnitus disability benefits questionnaire results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Additional VA treatment records dated both prior to April 24, 2015 and thereafter, noted hearing loss related complaints but did not provide additional audiometric testing.  

Given the puretone threshold averages and speech recognition scores as set forth in November 2011, April 2015 and May 2017 audiological examinations, bilateral hearing loss is evident.  However, in mechanically applying the rating criteria, the Veteran's bilateral hearing loss has not been disabling enough to warrant higher ratings for the period prior to April 24, 2015 or thereafter.  The rating criteria simply do not call for a rating in excess of what has already been assigned for the Veteran's level of hearing impairment.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is so for the period prior to April 24, 2015 and the period thereafter.

Furthermore, the Board recognizes the Veteran's assertions, including in December 2013 testimony, that his bilateral hearing loss is worse than currently evaluated.  These endorsements are admissible and have been taken into consideration. See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran has not been shown to have the requisite knowledge or training to be deemed competent to identify a specific level of disability of his bilateral hearing loss according to the rating criteria.  Such competent evidence concerning the nature and extent of the Veteran's bilateral hearing loss has been provided by VA medical professionals who have objectively examined him and these medical findings directly address the criteria under which the Veteran's hearing loss disability is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his bilateral hearing loss.

The regulations provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  See 38 C.F.R. § 4.85 (g).  Certain levels of SMC may be awarded for deafness.  However, the SMC criteria require bilateral deafness or some other service-connected disability, such as blindness, which do not apply to the Veteran's case.  See 38 U.S.C.A. § 1114 (West 2015); 38 C.F.R. § 3.350 (2016).  Therefore, SMC is not warranted for the Veteran's bilateral hearing loss. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with respect to his bilateral hearing loss disability. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

For these reasons, the Board finds that the Veteran is not entitled an evaluation in excess of 40 percent for bilateral hearing loss prior to April 24, 2015, nor in excess of 50 percent thereafter.  In making these determinations the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected bilateral hearing loss met or nearly approximated the criteria for higher ratings other than that already granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than or separate from that already assigned for the bilateral hearing loss, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to a TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a) (2016).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 

Throughout the period on appeal, service connection is in effect for bilateral hearing loss, rated at 40 percent disabling prior to April 24, 2015 and 50 percent disabling thereafter, with identical combined evaluations as bilateral hearing loss is the only service-connected disability.  While the Veteran does have one disability, such is not rated as 60 percent for any period of the rating period on appeal, thus the schedular percentage criteria for TDIU are not met.  38 C.F.R. § 4.16 (a). 

Nonetheless, the Board must also consider whether the evidence of record establishes that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability so as to warrant referral to the Director, Compensation Service, for consideration of entitlement to a total rating for compensation purposes based upon individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b).  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

During the pendency of the claim for an increased rating for bilateral hearing loss, the Veteran has asserted he was unable to secure or follow a substantially gainful occupation as a result of service-connected bilateral hearing loss.  Specifically, during the November 2011 audiological examination the Veteran reported that he could not understand anything when he was in a group of people and he had to be looking at the person who was speaking.  The November 2011 examination report also noted the Veteran was currently working part-time as a custodian and was mostly by himself so his hearing loss did not really impact his job; however, he reported that at a previous job with a theme park last summer he was nearly fired due to his hearing problems.  In December 2013 testimony, the Veteran reported, in part, for the last 20 years or longer, he had not been able have a regular job because of his hearing loss, because he could not understand people, and thus, he became self-employed as such did not require speaking with others.  He further testified that three years ago he had a good job and was transferred to a better job but was only there a week when he was removed as he could not understand the instructions.

In the April 2015 hearing loss and tinnitus disability benefits questionnaire, the Veteran reported, he had been deaf in the left ear since 1963, had difficulty understanding speech and that his daughter had to translate for him.  The Veteran further reported significant difficulty on the job due to his hearing, and was demoted in 2010 because he could not understand speech, which ultimately led to his leaving the job, and he had not worked since.  The Veteran reported that previously he was self-employed in the flooring industry, he had significant difficulty understanding what customers and others were saying, and that his hearing difficulty had cost him many jobs in his lifetime.  Most recently, in the May 2017 VA hearing loss and tinnitus disability benefits questionnaire, the Veteran reported, in part, that he was totally deaf in his left ear and stated that things sound "blurry" unless he is looking at the person who is talking.  He also indicated that he could not understand the television.

However, the April 2015 VA examiner found, functionally, the Veteran's hearing loss may interfere with his ability to understand conversations in background noise and in situations where he was unable to see the speaker and that he might have difficulty hearing speech when there is more than one person talking at a time.  The April 2015 VA examiner found the Veteran may have trouble working well in noisy environments and in environments which required him to often use non face-to-face communications equipment, or in jobs which required a great deal of attention to high pitched or soft sounds, and due to his asymmetric hearing loss, he may have difficulty localizing sound.

Additionally, VA treatment records, including dated in April 2011 and May 2013 noted, in part, the Veteran drove a taxi part-time and retired in 2008 from the flooring business.  A December 2013 VA treatment record, noted, in part, that the Veteran was previously self-employed installing flooring and retired about six years ago.  In this regard, it is not clear when the Veteran was last employed or if his part-time employment constituted a substantially gainful occupation or was actually marginal employment as a VA Form 21-8940 was not returned by the Veteran nor is such evidence otherwise available through the record.  

Thus, after thorough consideration of the evidence of record, the Board concludes that the probative evidence of record does not show that the Veteran is precluded from employment consistent with his education and occupational experience solely as a result of his service-connected bilateral hearing loss.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this regard, as noted above, the November 2011 hearing loss and tinnitus disability benefits questionnaire, in part, noted the Veteran was employed as custodian and his hearing loss did not really impact this job, which is consistent with the functional findings of the April 2015 VA examiner.  Similarly, in December 2013 testimony, the Veteran, in part, reported that he became self-employed as such did not require speaking with others, although he subsequently reported in the April 2015 hearing loss and tinnitus disability benefits questionnaire that he had difficulty communicating with customers.  Nonetheless, the record reflects the Veteran employed for many years even with his reported deafness in his left ear.  Thus, the evidence of record does not demonstrate that the Veteran's service-connected bilateral hearing loss precludes him from securing or following substantially gainful employment. 

A total rating for compensation purposes based upon individual unemployability is granted only when it is established that the service-connected disability is so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16 (a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The evidence does not reflect some service-connected factor outside the norm which placed the Veteran in a different position of 40 percent combined disability rating prior to April 24, 2015 and 50 percent thereafter, than other veterans with the same percentage of disability ratings.  In addition, when comparing the Veteran's disability picture with the symptoms contemplated by VA's Schedule for Rating Disabilities, and the symptoms experienced by other veterans with the same percent disability ratings, the Board finds the Veteran's experiences do not justify a total disability rating based on unemployability.  Thus, the Board finds that the issue should not be referred to the Director, Compensation Service, for extraschedular consideration of a total rating for compensation purposes based upon individual unemployability.

The Board acknowledges the Veteran's assertions regarding the symptoms and the effects of his service-connected hearing loss on his ability to retain substantially gainful employment.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  Layno, 6 Vet. App. at 469.  However, the preponderance of the evidence, to include the Veteran's own reports in VA treatment records, indicate he retired from his self-employed flooring business rather than being precluded from continuing due to his service-connected bilateral hearing loss. 

For the forgoing reasons, a total rating for compensation purposes based upon individual unemployability is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 58.


ORDER

Entitlement to an evaluation for bilateral hearing loss in excess of 40 percent prior to April 24, 2015, and in excess of 50 percent thereafter, is denied.

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


